In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered December 9, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
On November 6, 2001, the plaintiff Louise Maiello tripped and fell when her shoe allegedly became caught in a seam in the front walkway of the Anne Hutchinson Elementary School in Eastchester.
The defendant met its burden of establishing entitlement to judgment as a matter of law by submitting photographs revealing that the alleged defect, which did not have any of the *537characteristics of a trap or nuisance, was too trivial to be actionable (see DiNapoli v Huntington Hosp., 303 AD2d 359, 360 [2003]; Neumann v Senior Citizens Ctr., 273 AD2d 452, 453 [2000]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980] ). Santucci, J.P., Townes, Crane and Lifson, JJ., concur.